Citation Nr: 1414393	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 to include service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In September 2013, the Board remanded the matter for additional development.  

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

In September 2013, the Board remanded the appeal in order to obtain a medical opinion as to the nature and likely etiology of the claimed skin disorder.  

The Board noted a current diagnosis of folliculitis, as well as a fungal rash in the groin area.  See July 2012 VA examination report, March 2013 VA treatment record, respectively.

The Board noted that a January 1967 service treatment record documented a rash in the Veteran's groin area, subsequently diagnosed as tinea cruris.  Also, at separation in February1968, the Veteran reported that he had a history of boils.

A VA examination was conducted in November 2013.  The examiner determined the Veteran did not have chloracne or a skin rash present on that day.  She noted that he has been treated in the VA system for seborrheic dermatitis.  She did not offer any opinion on whether the Veteran's current skin problems could be related to service, including to the symptoms documented in service treatment records.

This does not substantially comply with the Board's remand directives.  An addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, on remand, the Veteran's representative should be afforded the opportunity to prepare a VA Form 646.  See 38 C.F.R. § 20.600; VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d.

Accordingly, the case is REMANDED for the following action:

1.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the November 2013 report for an addendum opinion.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a skin disability that had its clinical onset during service or otherwise is due to an event or incident of his period of active service.

In so doing, the examiner should note that for purposes of VA adjudication, current skin diagnoses have been conceded (including sebhorreic dermatitis, folliculitis, and a fungal rash in the groin), despite the fact that these conditions are intermittently present.
Also, the examiner must note and discuss the symptomatology noted in the Veteran's service treatment records, including the January 1967 and February 1968 records discussed above, and his presumed herbicide exposure due to his service in the Republic of Vietnam.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   The rationale for all opinions expressed must be provided.  

If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   This should include affording the Veteran's state representative with an opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

